Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 1, it recites “...receiving from a healthcare provider information identifying a plurality of individuals associated with a first insurance status;
delivering home testing kits to the plurality of individuals, wherein each home testing kit includes a colorized surface including a plurality of colored reference elements;
receiving electronically from mobile communications devices of at least some of
the plurality of individuals, medical image information corresponding to a medical analysis region in proximity to the colorized surface;
processing the received medical image information to determine a state of each corresponding medical analysis region;
based on the processed medical image information, electronically identifying a group of individuals with medical analysis regions in a differing state of criticality than others of the plurality of individuals; and
electronically providing the healthcare provider with information indicating that there is a likelihood that the group of individuals is entitled to a second insurance status different from the first insurance status.” in the context of Claim 1.
Stern (US20180114595), abstract, [0292-0299], Fig 1, Fig 17, the invention describes a method and system for automated medical records processing with cloud computing including patient tracking for actual and virtual encounters. The method and system includes plural electronic medical templates specifically designed such that they reduce the complexity and risk associated with collecting patient encounter information, creating a medical diagnosis, tracking the patient through the medical processes at the medical facility and generate the appropriate number and type medical codes for a specific type of medical practice when processed. The medical codes and other types of processed actual or virtual patient encounter information are displayed in real-time on electronic medical records and invoices immediately after an actual or virtual patient encounter via a cloud computing network.
Burg et al (US20150308961), abstract, Fig 8-9 the invention describes color quantification of chemical test pads and titration of analytes can be performed under different lighting conditions. In one embodiment, the lighting condition is estimated under which a digital image is captured and utilized to select a set of reference colors from which the quantified color is compared to determine the titration. In another embodiment, a plurality of comparisons are made with different lighting conditions with the result having the highest confidence level being selected to determine the titration.
Dimitrijevic (US20140279807), abstract, [0023, 0038, 0050], Fig 6, the invention describes a rules-based management system including a rule repository to store a plurality of rules relating to medical information, a rule query language engine to generate a query based on a received signal and to search the rule repository based on the query, and a rule processing engine to formulate an instruction based on one or more rules produced by the search of the rule repository and to generate a signal based on the instruction. The system further includes an interface to a cloud network connected to a plurality of doctors, nurses, technicians, and/or other personnel or patients.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 1. Therefore, Claim 1 is allowable over prior art.
Claims 2-20 depend from Claim 1 with respective additional limitations. Therefore, Claims 2-20 are allowable over prior art.
Claim 21 recite similar limitations as discussed above with regard to claim 1. Therefore, claim 21 is allowable over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/           Primary Examiner, Art Unit 2611